COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 READYONE INDUSTRIES, INC.,                   §               No. 08-14-00135-CV

                      Appellant,              §                 Appeal from the

 v.                                           §            County Court at Law No. 5

 ROBERTO CASILLAS,                            §             of El Paso County, Texas

                      Appellee.               §              (TC# 2013-DCV-3700)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until September 4, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alex Acosta, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before September 4, 2014.

       IT IS SO ORDERED this 27th day of August, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.